DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 26 April 2022, the following occurred: 
claim 1, 5, 8, 12, 15, and 19 were amended.
Claims 1-20 are pending. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 12, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 15 recite the limitations “the second data” in the “determining” step. There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-7), machine (claims 15-20), and manufacture (claims 8-14) which recite steps of:  (claims 1 and 15) processing input data, identifying first data and a criterion, identifying a second source, determining criterion satisfaction, generating supplement data, causing the user interface to render the first data and the supplemental data, and the natural language content supplants one or more inputs into a report; and (claim 8) processing input data, identifying first data and a criterion, determining another source of associated data, causing the user interface to render the first data, determining criterion satisfaction, generating supplement data, causing the user interface to render the first data and the supplemental data, and the natural language content supplants one or more inputs into a report.

Step 2A, Prong One:
These steps of (claims 1 and 15) processing input data, identifying first data and a criterion, identifying a second source, determining criterion satisfaction, generating supplement data, and the natural language content supplants one or more inputs into a report and (claim 8) processing input data, identifying first data and a criterion, determining another source of associated data, determining criterion satisfaction, generating supplement data, and the natural language content supplants one or more inputs into a report, as drafted, under the broadest reasonable interpretation (BRI), includes performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the (claims 1, 8, 15) one or more processors, user interface, computing device, graphically render (claim 8) non-transitory computer-readable medium, and (claim 15) memory language, these steps in the context of this claim encompass a mental process of the user. 
Specifically, other than mere instructions to use a generic processor, the BRI of (claims 1, 8, 15) processing encompasses any conceivable means of processing the input data. Similarly, the BRI of (claims 1, 8, 15) identifying first data and a criterion could include, for example, reading the first source to identify the first data and merely thinking of the criterion. In the same regard, the BRI of (claims 1 and 15) identifying a second source and (claim 8) determining another source of associated data could include, for example, reading or a mental determination. Additionally, the BRI of (claims 1, 8, 15) determining criterion satisfaction merely requires a mental determination. The BRI of (claims 1, 8, 15) generating supplement data includes a mental process performed with a physical aid, such as pen and paper or a computer. Finally, the BRI of (claims 1, 8, 15) the natural language content supplants one or more inputs into a report includes generating a report using the natural language content, which includes a mental process performed with a physical aid, such as pen and paper or a computer.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 4-6, 11-13, and 18-19, further narrowing determining criterion satisfaction; further reciting particular aspects of how the claims may be performed in the mind but for recitation of generic computer components).  

Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of (claims 1, 8, 15) one or more processors, user interface, computing device, graphically render (claim 8) non-transitory computer-readable medium, and (claim 15) memory amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification Figure 4, [0041]-[0047], see MPEP 2106.05(f));
add insignificant extra-solution activity to the abstract idea (such as recitation of (claims 1, 8, and 15) an input received at a user interface of a computing device, the second source includes other natural language content that is associated with the clinical feature, and wherein the supplemental data includes natural language content, and wherein the natural language content supplants one or more inputs into a report associated with the first data and the second data amounts to selecting a particular data source or type of data to be manipulated; and recitation of (claims 1, 8, and 15) causing…the user interface…to graphically render amounts to insignificant application, specifically insignificant post-solution activity, see MPEP 2106.05(g)); and
generally link the abstract idea to a particular technological environment or field of use (such as (claims 1, 8, 15) one or more processors, user interface, computing device, graphically render (claim 8) non-transitory computer-readable medium, and (claim 15) memory generally link to a computer environment; and (claims 1, 8, and 15) clinical feature generally links to the medical field, see MPEP 2106.05(h)).

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-3, 7, 9-10, 14, and 16-17, 20, reciting user interface, computing device, and/or machine learning, which are additional limitations which amount to invoking computers as a tool to perform the abstract idea; claims 2, 9, and 16, reciting the target source which is to be manipulated by the claimed invention, and claims 4-5, 11-12, and 18-19, reciting a temporal aspect which is a particular type of data, which are additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated; claims 7, 14, and 20, generally linking to a machine learning environment through recitation of machine learning and generally linking to the medical field through recitation of patient medical records and/or medical reference data, which are additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as (claims 1, 8, and 15) causing…the user interface…to graphically render, e.g. mere displaying of data, Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017)).

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields:  (claims 3, 10, and 17) causing the user interface to simultaneously render…, e.g. mere displaying of data, Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Darby et al. (US 10,734,104 B2), hereinafter Darby, in view of Ober, Jr. (US 2016/0019351 A1), hereinafter Ober.

Claims 1, 8, and 15:
Darby discloses:
(claim 1)  A method implemented by one or more processors, the method comprising:
Col. 7, Lines 31-38 and Col. 15, Lines 58-62 disclose implementation via a computer, which necessarily includes a processor.
(claim 8)  A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations that include:
Col. 7, Lines 31-38 and Col. 15, Lines 58-62 disclose implementation via a computer, which necessarily includes a processor and non-transitory computer-readable medium storing instructions.
(claim 15)  A system, comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations that include:
Col. 7, Lines 31-38 and Col. 15, Lines 58-62 disclose implementation via a computer, which necessarily includes a processor and non-transitory computer-readable medium storing instructions.
(claim 1, 8, 15)  processing, via the one or more processors and in response to an input received at a user interface of a computing device, input data that indicates a user has initialized a transfer of first data from a first source to a target source;
Col. 11, Lines 1-22 disclose processing of an input, where the input is approval or denial of the transfer of data. This transfer of data is further discussed, for example, in Col. 7, Line 48 – Col. 8, Line 24, where the data can be transferred from a first device to a second device, from a second device to a first device, or from both a first and second device to an intermediary device.
(claim 1, 8, 15)  identifying, based on processing the input data, (i) first data characterizing a clinical feature of one or more patients, and (ii) a criterion corresponding to the clinical feature, ;
Col. 8, Lines 25-41 disclose the type or nature of the data in the first and second data sets (i.e. clinical features), such as adherence to a treatment regime, data related to use of the device, data related to therapy of a patient using the device, data related to a patient using the device, compliance data, apnea-hypopnea index (AHI) data, sleep quality data, data related to number of hours the medical devices were used, etc…
Col. 8, Lines 42-56 disclose a time stamp associated with each data block (i.e. criterion), creating a temporal sequence.
(claim 1)  identifying, based on identifying the first data, a second source that is different from the first source and associated with the clinical feature, wherein the second source includes other 
Col. 8, Lines 25-41 disclose the type or nature of the data in the first and second data sets (i.e. clinical features), such as adherence to a treatment regime, data related to use of the device, data related to therapy of a patient using the device, data related to a patient using the device, compliance data, apnea-hypopnea index (AHI) data, sleep quality data, data related to number of hours the medical devices were used, etc…
(claim 8)  determining whether another source of data is associated with the one or more patients and the clinical feature;
See previous citation.
(claim 8)  when no other source of data is determined to be associated with the one or more patients and the clinical feature:
Another source of data was determined to be associated with the one or more patients and the clinical feature, so this limitation is not required to be performed. See MPEP 2111.04(II) regarding “Contingent Limitations.”
(claim 8)  causing, at least in response to the input received at the user interface of the computing device, the user interface, or another user interface of another computing, to graphically render the first data; and
See previous citation.
(claim 8)  when a second source of data is determined to be associated with the one or more patients and the clinical feature:
Col. 8, Lines 25-41 disclose the type or nature of the data in the first and second data sets (i.e. clinical features), such as adherence to a treatment regime, data related to use of the device, data related to therapy of a patient using the device, data related to a patient using the device, compliance data, apnea-hypopnea index (AHI) data, sleep quality data, data related to number of hours the medical devices were used, etc…
(claim 15)  identifying, based on identifying clinical feature of the one or more patients, a second source that is different from the first source and associated with the clinical feature, 
See previous citation.
(claim 15)  wherein the second source includes other  content of the first source was generated;
Col. 8, Lines 25-41 disclose the type or nature of the data in the first and second data sets (i.e. clinical features), such as adherence to a treatment regime, data related to use of the device, data related to therapy of a patient using the device, data related to a patient using the device, compliance data, apnea-hypopnea index (AHI) data, sleep quality data, data related to number of hours the medical devices were used, etc… Col. 8, Lines 42-56 disclose a time stamp associated with each data block (i.e. criterion), creating a temporal sequence. This is yet further disclosed in, for example, Col. 9, Line 3 – Col. 10, Lines 3.
(claim 1, 8, 15)  determining whether the first data and the second data satisfy the criterion corresponding to the clinical feature; and
Col. 12, Lines 7-13 (as well as the examples provided previously in the disclosure) disclose a determination of data entries (i.e. clinical features) being non-coincident in time (i.e. criterion). As indicated in Col. 12, Lines 10-13, this is “the normal situation” (i.e. satisfying the criterions corresponding to the clinical feature).
(claim 1, 8, 15)  when the first data and the second data are determined to not satisfy the criterion corresponding to the clinical feature:
The first and second data were determined to satisfy the criterion corresponding to the clinical feature, so this limitation is not required to be performed. See MPEP 2111.04(II) regarding “Contingent Limitations.” Nonetheless, Col. 12, Line 13 – Col. 14, Line 47 describes when the first and second data are determined to not satisfy the criterion corresponding to the clinical feature, including Col. 13, Lines 52-53 generating a fault signal and/or error message (i.e. supplemental data) as well as Col. 13, Lines 53-56 outputting this information (i.e. render the data).
(claim 1, 8, 15)  generating supplement data that indicates the first data and the second data do not satisfy the criterion corresponding to the clinical feature, and
See previous citation.
(claim 1, 8, 15)  causing, at least in response to the input received at the user interface of the computing device, the user interface, or another user interface of another computing, to graphically render the first data and the supplemental data, wherein the supplemental data includes natural language content, and wherein the natural language content supplants one or more inputs into a report associated with the first data and the second data.
See previous citation, where “error message” is natural language content which is added to the report generated from the third data set, wherein Col. 4, Lines 40-47 disclose the third data set is comprised of the first and second data sets, and the report comprises the third data set and/or is a function of the data entries of the third data set. Alternatively, Col. 14, Lines 7-8 disclose overwriting conflicting first and second data set entries (which would then be output in the report as part of the third data set).

While Darby does disclose identifying clinical features and criterion (e.g. Col. 8, Lines 25-41 and 42-56), Darby does not explicitly disclose “wherein the first data is based on natural language content of the first source” and “wherein the second source includes other natural language content that is associated with the clinical feature.” However, Ober does disclose these limitations, specifically:
wherein the first data is based on natural language content of the first source
[0020] discloses “identifying key clinical concepts within medical documents” where “the techniques include using natural language processing (NLP) for searching and identifying key clinical concepts within medical documents.”
wherein the second source includes other natural language content that is associated with the clinical feature
See previous citation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, non-transitory computer-readable medium, and system as disclosed by Darby with “wherein the first data is based on natural language content of the first source” and “wherein the second source includes other natural language content that is associated with the clinical feature” as disclosed by Ober.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Darby in order to “allow users to analyze data and attain knowledge from electronic medical records and any other available documents that contain either a free text (i.e. unstructured) components and/or structured components” (Ober:  [0020]).

Claim 2, 9, and 16:  Darby in view of Ober discloses the method, non-transitory computer-readable medium, and system of claims 1, 8, and 15, as discussed above.
Darby further discloses:
the target source is an application file generated by the user via the user interface of the computing device, and the application file includes a field to which the first data is to be incorporated.
Col. 9, Lines 41- Col. 10, Line 22, for example, disclose the target source as “a third data set” (i.e. application file) or alternatively “a report” (i.e. application file), with the report “comprising the entries of the third data set and/or one or more functions of one or more entries of the third data set” (i.e. fields), where the third data set and subsequent report are composed of the first data set (i.e. first data) and second data set as in, for example. Col. 9, Lines 41-49. Col. 11, Lines 1-22 disclose processing of a user input, where the input is approval or denial of the transfer of data, thereby generating the third data set and subsequent report (i.e. application file).

Claims 3, 10, and 17:  Darby in view of Ober discloses the method, non-transitory computer-readable medium, and system of claims 1, 8, and 15, as discussed above.
Darby further discloses:
wherein causing the user interface, or the other user interface of the other computing device, to render the first data and the supplemental data includes: causing the user interface, or the other user interface of the other computing device, to simultaneously render the first data and the supplemental data.
As above, first and second data were determined to satisfy the criterion corresponding to the clinical feature, so this limitation is not required to be performed. See MPEP 2111.04(II) regarding “Contingent Limitations.” Nonetheless, Col. 13, Lines 53-56 disclose adding the fault signal and/or error message (i.e. supplemental data) to the report generated from the third data set, wherein the third data set comprises Col. 9, Lines 47-49 integrated first and second data sets (i.e. first and second data).

Claims 4, 11, and 18:  Darby in view of Ober discloses the method, non-transitory computer-readable medium, and system of claims 1, 8, and 15, as discussed above.
Darby further discloses:
wherein determining whether the first data and the second data satisfy the criterion includes determining whether a temporal aspect of the first data and another temporal aspect of the second data satisfy the criterion.
Col. 12, Lines 7-13 (as well as the examples provided previously in the disclosure) disclose a determination of data entries (i.e. clinical features) being non-coincident in time (i.e. criterion). As indicated in Col. 12, Lines 10-13, this is “the normal situation” (i.e. satisfying the criterions corresponding to the clinical feature).

Claims 5, 12, and 19:  Darby in view of Ober discloses the method, non-transitory computer-readable medium, and system of claims 4, 11, and 18, as discussed above. 
Darby further discloses:
wherein the temporal aspect characterizes a time at which the first data was generated or last modified, and the other temporal aspect characterizes another time at which the second data was generated or last modified.
Col. 8, Lines 42-56 disclose a time stamp associated with each data block (i.e. criterion), creating a temporal sequence. This temporal sequencing is discussed in more detail in, for example, Col. 9, Line 3- Col. 10, Line 3.

Claims 6 and 13:  Darby in view of Ober discloses the method and non-transitory computer-readable medium of claims 1 and 8, as discussed above.
Darby further discloses:
wherein the first data is provided by the first source, and wherein determining whether the first data and the second data satisfy the criterion includes determining whether the second data characterizes conflicting content relative to the clinical feature characterized by the first data.
Col. 12, Lines 7-13 (as well as the examples provided previously in the disclosure) disclose a determination of data entries (i.e. clinical features) being non-coincident in time (i.e. criterion non-conflicting). As in Col. 11, Line 52 – Col. 12, Line 6, these data entries are first data from a first data set (i.e. first source) and second data from a second data set.

Claims 7, 14, and 20:  Darby in view of Ober discloses the method, non-transitory computer-readable medium, and system of claims 6, 13, and 15, as discussed above.

While Darby does disclose identifying clinical features and criterion (e.g. Col. 8, Lines 25-41 and 42-56), Darby does not explicitly disclose “wherein the criterion is generated based on one or more trained machined learning models that are trained according to patient medical records and/or medical reference data.” However, Ober does disclose this limitation, specifically:
wherein the criterion is generated based on one or more trained machined learning models that are trained according to patient medical records and/or medical reference data.
[0081] discloses using a machine learning training set to search via NLP medical documents (i.e. medical reference data) for textual and quantitative similarities (i.e. criterion) according to a keyword (i.e. clinical feature).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, non-transitory computer-readable medium, and system as disclosed by Darby with “wherein the criterion is generated based on one or more trained machined learning models that are trained according to patient medical records and/or medical reference data” as disclosed by Ober.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Darby in order to “find ‘hidden clinical concepts’ within other medical documents” (Ober:  [0080]).

Response to Arguments
Regarding claim objections, applicant’s amendment is sufficient, and the corresponding objection has been withdrawn.

Regarding drawing objections, applicant’s amendments are sufficient, and the corresponding objections have been withdrawn.

Regarding 112, applicant’s amendments are partially sufficient, and some of the corresponding rejections have been withdrawn. As indicated above, there is still an antecedent basis issue for claims 1 and 15 regarding the limitation “the second data” in the “determining” step. For example, while the claim specifies “first data from a first source” and “first data characterizing a clinical feature of one or more patients,” the claim fails to define “the second data.” While one could guess to what “the second data” refers, it is not clear in the claim language and the term lacks antecedent basis.

Regarding 103, applicant argues the claim amendments are not disclosed by the prior art of record.
The examiner respectfully disagrees, as discussed above. As an initial matter, the first and second data were determined to satisfy the criterion corresponding to the clinical feature, so this limitation is not required to be performed. See MPEP 2111.04(II) regarding “Contingent Limitations.” Nonetheless, Col. 12, Line 13 – Col. 14, Line 47 describes when the first and second data are determined to not satisfy the criterion corresponding to the clinical feature, including Col. 13, Lines 52-53 generating a fault signal and/or error message (i.e. supplemental data) as well as Col. 13, Lines 53-56 outputting this information (i.e. render the data), where “error message” is natural language content which is added to the report generated from the third data set. Col. 4, Lines 40-47 disclose the third data set is comprised of the first and second data sets, and the report comprises the third data set and/or is a function of the data entries of the third data set. Alternatively, Col. 14, Lines 7-8 disclose overwriting conflicting first and second data set entries (which would then be output in the report as part of the third data set). Accordingly, the 103 rejection has been maintained.

Regarding 101, applicant argues (page 12) the claims represent an improvement to technology, specifically via conflict detection and report generation from natural language content. Applicant points to McRO and Core Wireless (pages 13-14) to support this position. 
The examiner respectfully disagrees. As discussed in detail above, the broadest reasonable interpretation (BRI) of the steps of the independent claims include mental processes, with the expectation of the mere displaying of data (i.e. graphically rendering data) and generic computer recitation. Applicant’s amendment also includes the mental process of “the natural language content supplants one or more input into a report associated with the first data and the second data.” This limitation amounts to report generation using natural language, which is a mental process that can be performed with a physical aid, such as pen and paper or a computer. An improvement to technology must be present in the additional elements, not the judicial exception itself (MPEP 2106.05(a)). Other than generic computer implementation, the only additional element is mere displaying of data, which is both insignificant extra-solution activity and well-understood, routine, conventional activity. Thus, the claims do not represent an improvement to technology. Additionally, an important distinction between the claims of Core Wireless and applicant’s claims is that the Court found the claims of Core Wireless to be “directed to an improved user interface for computing devices, not to the abstract idea of an index.” (page 9 of opinion). Even as argued by applicant in the remarks (such as pages 13-14), the claimed invention of this application is directed toward report generation (i.e. a mental process that can be performed with a physical aid, such as pen and paper or a computer). Accordingly, the 101 rejection has been maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Carley et al. (US 7,403,901 B1)
Discloses comparing medical records to a template and compiling a report of records that match and do not match the template.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571)270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached at (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626